Citation Nr: 0947220	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-30 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic headache 
condition.

4.  Entitlement to service connection for left lower 
extremity radiculopathy, to include as secondary to 
degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for right lower 
extremity radiculopathy, to include as secondary to 
degenerative disc disease of the lumbar spine.

6.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis since October 1, 2007.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from January 1986 to December 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and July 2007 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  
The September 2005 decision declined to reopen a claim of 
service connection for hypertension, and denied service 
connection for radiculopathy of the lower extremities.  The 
July 2007 decision denied service connection for headaches, 
and implemented a proposed reduction in evaluation of 
sarcoidosis, from 60 percent to 10 percent effective October 
1, 2007.

The issues have been recharacterized to better reflect the 
evidence of record and the allegations of the Veteran.  

With respect to the evaluation of sarcoidosis, the Veteran 
has at no time alleged that he is entitled to an evaluation 
in excess of 60 percent for any period.  He has also not 
challenged the propriety of the reduction of his evaluation 
based on material improvement of his condition; nor does he 
dispute the assigned effective date of the evaluation.  
Rather, he has appealed only the level to which he has been 
reduced, and the listed issue reflects that contention.

Further, the Veteran's statements make clear that, throughout 
this appeals process, he was seeking separate, compensable 
evaluations for joint and musculoskeletal pains associated 
with sarcoidosis.  The RO incorrectly interpreted this as a 
claim for an increased evaluation for sarcoidosis.  
Eventually, the RO did consider service connection for 
arthralgia of the hips, knees, ankles, and hands; service 
connection was granted for a bilateral knee disability, and 
the other claims were denied.  However, this ignores the fact 
that service connection for arthralgias was granted in a 
December 1998 rating.  The Veteran has been repeatedly 
informed that no separate rating was being assigned for his 
complaints of joint pain because those disabilities were 
considered noncompensable and were contemplated in the 
assigned 60 percent evaluation.  

In characterizing the Veteran's contentions as claims of 
service connection for new disabilities, the RO has 
considered incorrect issues.  The Veteran's complaints of 
joint and muscle pain are claims for increased evaluations, 
based on the assignability of separate ratings for the 
involved joints.  These claims are referred to the RO for 
appropriate action.

The Veteran and his wife offered testimony at a personal 
hearing held at the RO in November 2009.  At that time, the 
Veteran withdrew an appeal with regard to evaluation of his 
mood disorder.  A transcript of the hearing is now associated 
with the claims file.

The issues of service connection for radiculopathy of the 
left and right lower extremities, and an evaluation in excess 
of 10 percent for sarcoidosis since October 1, 2007, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was most recently 
denied in an unappealed December 1998 rating decision on the 
grounds that there was no evidence of a current disability 
and no nexus to service was shown.

2.  Evidence received since December 1998 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  Hypertension was manifested to a compensable degree 
within one year of separation from service.

4.  A chronic headache condition was first manifested during 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of service connection 
for hypertension have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

3.  The criteria for service connection for a chronic 
headache condition have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefits sought on appeal are being 
granted in full.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The most recent final denial of service connection for 
hypertension was in a December 1998 rating decision, which 
found that there was no showing of a diagnosis of 
hypertension.

Since December 1998, VA has received a report of VA 
examination, dated in April 1999.  The examining doctor noted 
the Veteran's report of a diagnosis of hypertension two years 
prior, and his current use of medications.  Hypertension was 
formally diagnosed by the examiner at that time.
The April 1999 VA examination report is clearly new and 
material.  It was not considered at the time of the original 
denial, and the findings of the examiner directly address the 
grounds cited by the RO in issuing the denial.  The report 
supports the Veteran's claim and raises the reasonable 
possibility of substantiating the claim.  Reopening of the 
claim of service connection for hypertension is warranted.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Hypertension

Hypertension is a listed chronic disease subject to 
presumptive service connection if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The rating schedule provides that a compensable evaluation 
for hypertension is assignable where there is a history of 
diastolic pressure predominantly 100 or more and a 
requirement for continuous medication for control.  38 C.F.R. 
§ 4.104, Code 7101.

Although service treatment records do not include a formal 
diagnosis of hypertension, or show use of medications for 
blood pressure control, they do demonstrate a pattern of 
elevated blood pressures with diastolic readings in excess of 
100.  At the April 1999 VA examination, the Veteran reported 
that he had in fact been formally diagnosed with hypertension 
two years prior, and used three medications for control.  The 
Veteran is competent to report a history of diagnosis and his 
medicine regimen.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Further, the VA examiner also diagnosed 
hypertension at the examination.  As the Veteran separated 
from service in December 1998, hypertension is shown, at a 
compensable level, within the presumptive period.

Accordingly, service connection for hypertension is 
warranted.

B.  Service Connection for a Headache Condition

Service treatment records reveal complaints of and treatment 
for severe headaches on active duty, beginning in August 
1998, since beginning medication for sarcoidosis.  In October 
1998, the Veteran the Veteran described light sensitivity 
with the headaches.  Medication was prescribed.  Although the 
1998 medical evaluation board examination did not refer to 
ongoing headaches, no military doctor states that the 
headaches resolved, and examiners did note migraine headaches 
during evaluations in July 2001 for the temporary disability 
retirement list (TDRL).  The Veteran continued to take 
medication.

The Veteran and his wife have indicated that headaches have 
occurred regularly over the years since separation from 
service, and have grown worse.  VA treatment records continue 
to show sporadic treatment for headaches.

The record reflects a headache condition in service, and a 
current diagnosis of a headache disability.  The statements 
of the Veteran and his wife are competent evidence of the 
continuity of symptoms.  No doctor or other medical 
professional has offered any opinion or commentary on the 
relationship between the currently diagnosed headaches and 
service.  The competent evidence of record establishes in-
service occurrence and chronicity of the current disability.  
There is no evidence of record contrary to these findings.

Accordingly, service connection for a chronic headache 
condition is warranted.

ORDER

New and material evidence having been received, the claim of 
service connection for hypertension is reopened.

Service connection for hypertension is granted.

Service connection for a chronic headache condition is 
granted.


REMAND

Remands are required with respect to the claims of service 
connection for bilateral lower extremity radiculopathy and 
evaluation of sarcoidosis since October 1, 2007, for 
compliance with VA's duty to assist a Veteran is 
substantiating his claims.

I.  Service Connection for Bilateral Lower Extremity 
Radiculopathy

The Veteran is currently service connected for degenerative 
disc disease of the lumbar spine.  He alleges that he has 
radiating pain in his legs from this disability.  The Veteran 
is service connected for diabetic peripheral neuropathy of 
his feet.

VA treatment records from 2005 to 2007 reveal that the 
Veteran has repeatedly denied the radiation of pain from his 
back to his legs.  He has consistently reported generalized 
lower extremity pain, but this is associated with his 
sarcoidosis.  In August 2006, VA records reflect that the 
Veteran had an injection of anesthetic into the right 
sacroiliac joint, but this was directed at treating 
musculoskeletal complaints.

At an April 2008 VA examination, the examiner noted the 
Veteran's currently diagnosed low back disability.  He also 
observed a sensory loss of the left and right feet on 
neurological examination.  There was no motor loss in the 
lower extremities, and deep tendon reflexes were intact.  
Diabetic neuropathy, not radiculopathy, was diagnosed.
However, in November 2009, a statement was received from a VA 
doctor, Dr. RL, which indicates that the Veteran's 
neurological complaints were "consistent with sciatic 
radiculopathy" based upon a review of records and interview 
with the Veteran.  Dr. RL stated that he did not see any 
documentation of current peripheral neuropathy due to 
diabetes upon review of a recent diabetic foot examination.  
The doctor stated that an EMG could more definitively define 
the condition.

In light of the contradictory medical findings of record, a 
remand is required to clearly identify all current 
neurological disabilities of the lower extremities, and to 
describe the extent of such disabilities.  

II.  Evaluation of Sarcoidosis since October 1, 2007

The Veteran's sarcoidosis was initially evaluated as 60 
percent disabling on the basis of his use of steroids.  Use 
of that medication stopped in 1999, and current records show 
no active sarcoidosis.  The rating schedule provides that 
evaluations must now be assigned as analogous to chronic 
bronchitis.

Chronic bronchitis is evaluated on the basis of pulmonary 
function test (PFT) results, including the forced expiratory 
volume over one second (FEV-1), the forced vital capacity 
(FVC), the ratio between FEV-1 and FVC, and the diffusing 
capacity of the lung for carbon monoxide in a single breath 
(DLCO(SB)).

A review of the record reveals that the most recent PFT was 
conducted in November 2006.  The Veteran contends that the 
recent test does not accurately reflect his actual functional 
impairment; VA treatment records do show consistent 
complaints of shortness of breath with exertion.  He 
maintains that the results were obtained with extraordinary 
effort, well beyond his normal level of functioning.

The evidence of record tends to support a finding that the 
disability picture is in fact worse than the criteria for a 
10 percent evaluation describe.  However, the FEV-1 value of 
71 obtained in November 2006, as a percentage of the 
predicted value for an average man of the Veteran's age, 
marks the bright-line lower end of the range for a 10 percent 
evaluation established by the rating criteria.  Regulations 
provide that in such cases the PFT results should control.  
38 C.F.R. § 4.96.

In this particular case, however, the recent test showed a 
marked decrease in function from prior September 2000 and 
September 2001 tests, indicating a downward trend in 
capacity.  Given the age of the most recent examination, a 
new examination and PFT is required to ensure a fair 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Schedule the Veteran for VA peripheral 
nerves and spine examinations.  The claims 
folder must be reviewed in conjunction 
with the examination.  All required 
testing, to include an EMG, should be 
accomplished.  The examiners should 
identify all current neurological symptoms 
of the lower extremities.  After 
identifying such, the doctors must state 
whether the symptoms are attributable to 
diabetic neuropathy, radiculopathy from 
the low back disc disease, or some other 
condition.  A full and complete rationale 
is required for all opinions expressed.

2.  Schedule the Veteran for a VA 
respiratory examination.  Pulmonary 
Function Testing must be performed; 
complete results must be reported, 
including the DLCO(SB).

3.  Readjudicate the claims on appeal.  If 
any of the benefits sought remain denied, 
issue an SSOC and provide the Veteran and 
his representative an appropriate period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


